IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE

I.D. No. -1507000321

LETONI WILS496 A.2d 546, 553 (Del. 1985), where the jury began deliberations at
2:26 p.m. on the day before Thanksgiving; and Slyler v. State, 417 A.2d 948, 951 (Del. 1980),
where the jury began deliberations around 4: l 5 p.m. on the day before Thanksgiving, declined an

offer to recess around 5:45 p.m., and returned verdicts at ll:03 p.m.
"’° rr., Aprii 22, 2016, ar 26.

13

verdict, but it was not a verdict.él The note also did not state how many of the
jurors held to the sentiments expressed in the note, nor did it say that the jury had
reached an impasse.°f’z Because the note did not state that the jurors were at an
impasse, the Court specifically told counsel that it was not proposing to give an
Allen charge.63 It was the Court’s hope that the answer to the note would either
generate a note telling the Court the jury was unable to agree or a verdict.64 The
Court remains convinced that, under the circumstances, the caution of the Allen
charge was not required. lt follows then that the interest of justice does not require
that the Court order a new trial.
VI. CONCLUSION

For the reasons set forth above, the Court finds that a rational trier of fact
could find Wilson guilty of Theft of $100,000 or more beyond a reasonable doubt.
Accordingly, the Motion for Judgment of Acquittal is DENIED.

The Court also finds that a new trial is not required in the interests of justice
and, therefore, the Motion for New Trial is DENIED.

IT IS SO ORDERED.

 

6' Id., at 22-23.
62 1¢1., ar 22-24.
63 ld., ar 23-24.
64 1¢1., at 24.

14

special needs trust established for the benefit of her son, Tirese Johnson.3 The trust
was established after a civil suit brought on Tirese’s behalf resulted in a substantial
judgment in his favor.4 Wilson was also Tirese’s guardian.$ The special needs
trust and the guardianship were established with the assistance of Thomas Herlihy,
III, Esquire.6 l\/lr. Herlihy, called as a defense witness, testified that he explained
to Wilson what a special needs trust was and what types of distributions from the
trust were permissible.7 He provided her with written explanatory materials as
well.s He also testified that he explained to Wilson that she needed to account for
and document "every penny" of trust assets she spent.9

The State presented the testimony of Tirese’s father, Thomas Johnson, two
investigators from the Department of Justice, Frank Robinson and Robert Irwin,
and Clyde 'Hartman, a CPA and forensic accountant also employed by the
Department of Justice. The State introduced into evidence, through the two
investigators, the special needs trust agreement,lo monthly bank accounts for the

checking and money market accounts into which the trust funds were deposited,ll

3 D.l  2.

4 Tr., ,;»>;.;p;_-»ii 20, 2016, ar 167.
5 la'., 166-167.
61¢,ar165-166.

7 1¢1., ar 193-194.

8 Id., ar 200-205.

9 ld., ar 210.

10 State’s Ex. 2.

11 State’s Ex. 5.

the Guardian’s First Accounting,lz Wilson’s bank records,B receipts for Wilson’s
various purchases and travel expenses,“ and Wilson’s recorded statement.l$
Hartman, the forensic accountant, prepared a report after reviewing all of the

documents. Portions of his report were introduced into evidence.m He concluded
that Wilson properly spent $361,563.30 out of the corpus of the trust.w The
primary assets purchased with those funds were a residence (with improvements),
furniture and a vehicle.ls Based on the nature of documents he reviewed, he
classified $36,823.51 as Wilson’s personal expenses which were not permissible
under the special needs trust agreement.w Finally, he determined that there was a
total of $288,606.07 in cash withdrawals from the trust for which there were no
receipts or other documentation indicating the purpose of the withdrawal.zo He
classified these expenditures as impermissible.zl The total of the documented
personal expenses and the undocumented cash withdrawals - $325,429.58 - is the
amount the State alleged that Wilson stole from the trust.zz

In addition to Mr. Herlihy, the defense called Jennifer Mensinger, Esquire.

12 State’s Exs. 3-4.
13 State’s Ex. 6.

14 states Exs. 7-10.
15 State’s Ex. l1.

16 state’s Exs. 12-14.
17 State’s Ex. l2.

13 Id

19

2° 1a

21 Id_

22 Id_

Ms. Mensinger was appointed guardian ad litem for Tirese by the Family Court.23
lt was her belief that money from the trust account was spent for Tirese’s benefit.m
Finally, Wilson testified on her on behalf. She testified that she really did not fully
understand the limitations imposed on expenditures from the special needs trust
and that the expenditures she made were for Tirese’s benefit.” She claimed that
the reason many of her expenditures were not documented was because the
supporting documents were destroyed in a flood at her home.%
The jury began its deliberations on the morning of the fourth day of trial.27
At about 3200 p.m. the Court received a note. The note read:
l. Do not agree on theft over $100,000. No proof of it.
2. Does not believe Ms. Johnson (sic) intended to deprive

her son.

3. Not enough documentation.zg

The Court observed that the note, while sounding like a verdict, was not a verdict
since the jury did not report that it had reached a verdict and the note was not on

the verdict sheet provided to the jury.29 Further, the note was not signed, did not
indicate how many of the jurors held to the sentiments expressed in the note, and

did not state that the jury was unable to reach a verdict.3o With those observations

Tr., April 21, 2016, at 55.
Id., at 94.

Id., at l2l.

Id., at 146-149.

Tr., April 22, 2016, at 3, 22.
Id., at 22-23.

Id.

Id.

in mind, the Court determined to give an instruction it hoped would clarify what
the jury was communicating to the Court.3l Accordingly, the Court gave the
following instruction without obj ection, specifically telling counsel that it was not
proposing to give an Allen charge because the note did not convey that the jury was

unable to reach a verdict:

I’m going to make some comments now, and l am not
asking for any in-court feedback. I’m going to send you
back into your jury room to talk about what you want to
do next. So please do not answer any of these questions
now.

What your note does not tell me or the parties is whether
or not all 12 of you agree to everything that is listed in
this note.

What you are asked to do as jurors is to reach a
unanimous verdict on the charge of Theft SIO(),OOO. By
that I mean all 12 of you must agree either that the State
has proven that the defendant committed the elements of
the crime of Theft Over $100,000 beyond a reasonable
doubt or the State has not proved that she has committed
all of the elements of Theft Over $100,00 beyond a
reasonable doubt.

So what I need you to do is to return to the jury room,
and if all 12 of you agree on a particular verdict, then you
need to fill out the verdict form accordingly. If you do
not all 12 agree on a particular verdict, it would be
helpful if you told us that, and then we will go from
there, okay. Thank you.32

The jury retumed a unanimous verdict of guilty approximately a half hour after the

Id., at 24.
Id., at 23-26.

instruction was given.33 A poll of the jury confirrned the result.34
III. THE PARTIES’ CONTENTIONS

Wilson argues that the evidence was insufficient to support a verdict of
guilty of Theft of $100,000 or more.35 Specifically, she asserts that since the State
did not introduce any documentation showing that the $288,608.07 in cash
withdrawals were not used for legitimate trust purposes, the State was unable to
establish that the theft exceeded the threshold of $100,000.36 Wilson further argues
that by treating the undocumented cash withdrawals as thefts, the State effectively
improperly shifted the burden of proof to her to prove herself innocent.37

The State responds that it produced sufficient evidence, both direct and
circumstantial, for a rational jury to determine that the amount of the theft
exceeded $100,000.38 First, it points to Wilson as the sole individual, who, by her
own admission, withdrew all of the $1,004,833.21 listed as money withdrawn
during the 22 months encompassed by the Guardian’s First Accounting.” The
State points out that it documented $36,823.51 in improper personal spending by
Wilson, and argues that the remainder needed to exceed $100,000 was proved by

circumstantial evidence, such as Wilson’s transfer of trust funds to her own or

33 ld., ar 26-27.

54 ld., ar 23-29.

  rail  1a

ii 

    

”lar, ar 2`-3.

and her failure to document debits from the trust account as required by the trust
agreement.40 The State also disputes Wilson’s contention that the burden of proof
was improperly shifted to her to prove her innocence.‘"

Wilson argues in the alternative that she is entitled to a new trial because the
jury’s guilty verdict was an improper compromise verdict.42 She claims that the
juror or jurors who agreed with the statements in the note surrendered their
conscientious convictions in order to avoid an additional day of deliberations on
the following Monday.43 Wilson further argues that the Court’s failure to instruct
the jury not to surrender their conscientious convictions when it answered the note
contributed to the jury’s compromise verdict.44

In response, the State contends that there was no "compromise."“ Rather,
Wilson is really arguing that the jurors were coerced into returning their verdict.46
The State argues that any notion that jurors were coerced is speculation/17 The
State further argues that the Court’s response to the note was proper and that no

admonition to jurors not to surrender their conscientious convictions was necessary

"°Id., at 3-5.
‘"1¢1.,5-6.
"ZD.I., ami 13.
431d

44 Id

45 D.I. 25,31 6.
461(11`

47 14., ar 7.

because the jury had not said they were at an impasse.48
IV. STANDARD OF REVIEW
Motions for judgment of acquittal are governed by Superior Court Criminal
Rule 29. In deciding whether to grant a motion for judgment of acquittal, this
Court "must consider the evidence and all legitimately drawn inferences form the

point of view most favorable to the state"49 in order to determine "whether any

rational trier of fact. . .could find [a] defendant guilty beyond a reasonable doubt."$o
"In making this determination, [t]the fact that most of the State’s case [is]
circumstantial is irrelevant; the Court does not distinguish between direct and
circumstantial evidence."5l
Motions for a new trial are governed by Superior Court Criminal 33. A

motion for a new trial may be granted "if required in the interest of justice."§z

V. DISCUSSION
A. Motion For Judgment Of Acquittal.

(1) The Evidence Was Sufficient T0 Support A Verdict Of Guilty Of Theft
Of $100,000 Or M0re.

The State proved by documentary evidence that Wilson stole $36,823.51

from the special needs trust. It did so by introducing into evidence bank records

'43 Id_

49 Voums v. S¢are, 452 A.zd 1165, 1169 (Del. 1982)-.;
:‘1> M@nme v. Sm¢e, 652 A.zd 560, 563 (Del. 1995).

1a
52 super. cr. crim R. 33.

and other items establishing that Wilson withdrew hinds from the trust account by
debit card and spent those funds on clearly personal expenses. In her motion,
Wilson does not take issue with the sufficiency of the State’s proof as to that
amount. She does take issue with the notion that an additional $288,606.07 in
withdrawals from the trust, for which the State did not provide similar
documentation as to how it was spent, could constitute stolen funds.

The State’s proof that this $288,606.51 was stolen f`rom the trust is more
circumstantial, but not insufficient for a reasonable jury to conclude that it was
stolen. As noted, Wilson was required to account for "every penny" in her
accounting to the Chancery Court. She failed to account for $288,606.51. The
jury was entitled to conclude that her explanation that for that failure - that all of
the documents supporting the expenditure of those funds were lost when her
basement flooded - was unworthy of belief. The jury was entitled to conclude
further that that her real purpose using terms like "debit" and "transfer to unknown
accoun " in her accounting was to conceal or misrepresent how she illegally
appropriated trust funds to her own personal use.

The State contends that it was reasonable for the jury to extrapolate from the
fact that Wilson stole nearly $37,000 in six and one half months that she stole more
than $100,000 over the entire ZZ-month period she served as trustee, during which

time she made more than $400,000 in cash withdrawals and transfers to her own

10